Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 8 TO SLOT RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 TO SLOT RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of April 28, 2017 (the “Effective Date”), is entered into by and among:
(a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
(b) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), as initial Servicer (the “Servicer”, and together with Seller, the
“Seller Parties”), and (c) Wells Fargo Bank, National Association, a national
banking association, individually (“Wells Fargo” and, together with its
successors and permitted assigns, the “SLOT Purchaser”), and as agent for the
SLOT Purchaser (in such capacity, together with its successors and assigns in
such capacity, the “SLOT Agent”), and is consented to by JPMorgan Chase Bank,
N.A., as First Lien Agent under the Intercreditor Agreement (as defined below)
(in such capacity, together with its successors and assigns, the “First Lien
Agent”). Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Agreement (hereinafter defined).

W I T N E S S E T H :

WHEREAS, Tenneco Operating and Seller are parties to that certain Receivables
Sale Agreement, dated as of October 31, 2000, between Tenneco Operating, as
seller, and Seller, as purchaser, as heretofore amended, and The Pullman
Company, a Delaware corporation (“Pullman” and, together with Tenneco Operating,
the “Originators”), and Seller are parties to that certain Receivables Sale
Agreement, dated as of December 27, 2000, between Pullman, as seller, and
Seller, as purchaser, as heretofore amended (collectively, the “Receivables Sale
Agreements”);

WHEREAS, Seller, Servicer, the SLOT Purchaser and the SLOT Agent are parties to
that certain SLOT Receivables Purchase Agreement dated as of March 26, 2010 (as
amended or otherwise modified from time to time, the “Agreement”);

WHEREAS, Seller, Servicer, the First Lien Agent and the SLOT Agent are parties
to that certain Intercreditor Agreement dated as of March 26, 2010 (as
heretofore amended, the “Intercreditor Agreement”);

WHEREAS, the Seller Parties wish to amend the Agreement on the terms and subject
to the conditions hereinafter set forth; and

WHEREAS, the SLOT Purchaser and SLOT Agent are willing to agree to, and the
First Lien Agent is willing to consent to, such amendments subject to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Receivables Sale
Agreement or the Agreement, as applicable.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 4 hereof, the Agreement is amended as of the Effective Date as follows:

2.1. Section 1.1(b) of the Agreement is hereby amended to delete “$5,000,000”
where it appears and to substitute in lieu thereof “$2,000,000.”

2.2. The following new defined terms and definitions are hereby inserted into
Exhibit I of the Agreement in their appropriate alphabetical order:

“Base Dilution Percentage” means the product of Expected Dilution and the
Dilution Horizon Ratio, as such are defined in the First Lien Receivables
Purchase Agreement.

“SLOT Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of all other Receivables owed by any single Obligor and its
Affiliates (if any) considered as if they were one and the same Obligor, the
applicable concentration limit shall be determined according to the following
table for Obligors who have short term unsecured senior debt ratings currently
assigned to them by S&P Global Inc. (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”) or, in the absence thereof, the equivalent long term unsecured
senior debt ratings:

 

S&P RATING

  

MOODY’S RATING

  

ALLOWABLE % OF ELIGIBLE

RECEIVABLES

A-1+

   P-1    25.00%

A-1

   P-1    25.00%

A-2

   P-2    20.00%

A-3

   P-3    10.00%

Below A-3 or

Unrated

Obligor

  

Below P-3

or Unrated

Obligor

   20.00% in the aggregate for the Top 4 Unrated Obligors and their Affiliates
considered collectively, and 5.00% for any other Unrated Obligor and its
Affiliates or any Obligor rated below A-3 or P-3 and its Affiliates

 

2



--------------------------------------------------------------------------------

provided however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two; (b) if any Obligor is not rated by either
S&P or Moody’s (an “Unrated Obligor”), the applicable concentration limit shall
be the one set forth in the last line of the table above; and (c) upon the
Seller’s request from time to time, the SLOT Purchaser may agree to a higher
percentage of Eligible Receivables for a particular Obligor and its Affiliates
or a particular type of Receivables (each such higher percentage a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by the SLOT Purchaser upon at least ten (10) days’ prior
written notice to the Seller. As of April 27, 2017, a Special Concentration
Limit of 20.00% shall exist for General Motors Company. Either of the Seller
Parties may contact the SLOT Purchaser by Email or telephone at least four
(4) Business Days prior to each Monthly Reporting Date to request the ratings of
any Obligor that does not have a Special Concentration Limit and which is
obligated on Receivables having an aggregate Outstanding Balance greater than 5%
of the Outstanding Balance of all Eligible Receivables, and the SLOT Purchaser
agrees to provide such ratings within one (1) Business Day after receipt of such
request. The Seller Parties shall not be responsible for verifying the accuracy
of the ratings provided by the SLOT Purchaser, and if the SLOT Purchaser fails
to deliver such ratings within the time period specified in the preceding
sentence, in preparing the current Monthly Report, the Seller Parties may use
the most recent ratings previously provided by the SLOT Purchaser.

“SLOT Concentration Reserve Percentage” means 20%.

“SLOT Dilution Reserve Percentage” means, on any date of determination, the
percentage determined pursuant to the following formula:

{ (SF x ED) + [ (DS - ED) x (DS/ED) ] } x DHR

 

 

where:            

SF

     =      2.00;

ED

     =      Expected Dilution (as defined in the First Lien Receivables Purchase
Agreement);

DS

     =      Dilution Spike (as defined in the First Lien Receivables Purchase
Agreement); and

DHR

     =      Dilution Horizon Ratio (as defined in the First Lien Receivables
Purchase Agreement).

“SLOT Loss Reserve Percentage” means a percentage equal to 2.00 times the
product of the Default Ratio and the Loss Horizon Ratio (as defined in the First
Lien Receivables Purchase Agreement).

“SLOT Reserve Percentage” means the greater of (a) the SLOT Reserve Floor
Percentage and (b) the sum of the SLOT Loss Reserve Percentage, the SLOT
Dilution Reserve Percentage and the SLOT Servicer Reserve Percentage.

“SLOT Reserve Floor Percentage” means the sum of (i) the SLOT Concentration
Reserve Percentage, (ii) the Base Dilution Percentage and (iii) the SLOT
Servicer Reserve Percentage.

 

3



--------------------------------------------------------------------------------

“SLOT Servicer Reserve Percentage” means 2%.

2.3. The following defined terms and definitions in Exhibit I of the Agreement
are hereby amended and restated in their entirety to read, respectively, as
follows:

“Adjusted Overconcentration Amount” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of the excess, if any, of
(a) the aggregate Outstanding Balance of all Eligible Receivables of such
Obligor and its Affiliates, after subtracting the Pass-Through Reserve, the
Warranty Reserve and the Price Give-Back Accrual, in each case, allocated to the
Receivables of such Obligor and its Affiliates, if any, over (b) an amount equal
to the SLOT Concentration Limit for such Obligor and its Affiliates multiplied
by the aggregate Outstanding Balance of all Eligible Receivables.

“Eligible Receivable” has the meaning specified in the First Lien Receivables
Purchase Agreement.

“Maximum SLOT Amount” means, on any date of determination, an amount equal to
the excess (if any) of (a) the product of (i) the SLOT Reserve Percentage and
(ii) the Adjusted Net Receivables Balance, over (b) the “Aggregate Capital”
outstanding under the First Lien Receivables Purchase Agreement.

“Minimum Receivables Amount” means, on any date of determination, the lesser of
(i) the SLOT Purchase Limit, and (ii) the Maximum SLOT Amount.

“SLOT Purchase Limit” means $25,000,000.

“SLOT Termination Date” means April 30, 2019.

2.4. The following defined terms and definitions in Exhibit I of the Agreement
are deleted in their entirety:

“Adjusted Concentration Limit”

“Calculated SLOT Amount”

“Canadian Advance Amount”

“Extra Special Concentration Amount”

“First Lien Excess Availability”

“Surplus Required Reserve Amount”

3. Certain Representations. In order to induce the SLOT Agent and the SLOT
Purchaser to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the SLOT Agent and the SLOT Purchaser as follows:
(a) the execution and delivery by it of this Amendment and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, are within its organizational powers and
authority and have been duly authorized by all necessary organizational action
on its part, (b) this Amendment has been duly executed and delivered by it,
(c) each of its representations and warranties set forth in Article V of the
Agreement is true and correct as of the date hereof in all material respects as
though made on and as of such date (except for such representations and
warranties that speak only as of an earlier date), it being understood that the
foregoing materiality qualifier shall not apply to any representation that
itself contains a materiality threshold, and (d) as of the date hereof, no event
has occurred and is continuing that would constitute a Amortization Event or a
Potential Amortization Event.

 

4



--------------------------------------------------------------------------------

4. Effective Date. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
(a) the SLOT Agent shall have received counterparts hereof, duly executed by
each of the parties hereto and consented to by the First Lien Agent; (b) the
SLOT Agent’s counsel shall have received payment in full of its reasonable and
documented legal fees and disbursements; and (c) each of the representations and
warranties contained in Section 4 of this Amendment shall be true and correct in
all material respects, it being understood that the foregoing materiality
qualifier shall not apply to any representation that itself contains a
materiality threshold.

5. Ratification. Except as expressly modified hereby, the Agreement is hereby
ratified, approved and confirmed in all respects.

6. References to Agreement. From and after the Effective Date, each reference in
the Agreement to “this Agreement”, “hereof”, or “hereunder” or words of like
import, and all references to the Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Agreement, as amended by this Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the SLOT Agent, including Barnes & Thornburg LLP, which attorneys
may also be employees of the SLOT Agent) incurred by the SLOT Agent in
connection with the preparation, execution and enforcement of this Amendment.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of a manually executed counterpart
of this Amendment.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Second Lien Agent

By:   /s/ Isaac Washington Name:   Isaac T. Washington Title:   Vice President



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY,

a Delaware corporation, as Seller

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation, as Servicer

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation, as Performance Guarantor

By:   /s/ Paul D. Novas Name:   Paul D. Novas Title:   Vice President, Finance



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as First Lien Agent

By:   /s/ John Lindsay Name:   John Lindsay Title:   Vice President